 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   VERA KOVALENKO,                                    No. 2:18-CV-1038-DMC
12                      Plaintiff,
13          v.                                          ORDER
14   COMMISSIONER OF SOCIAL
     SECURITY,
15
                        Defendant.
16

17

18                 Plaintiff, who is proceeding with retained counsel, brings this action for judicial

19   review of a final decision of the Commissioner of Social Security under 42 U.S.C. § 405(g).

20   Pursuant to the court’s scheduling order, plaintiff is required to prosecute this action by either

21   seeking voluntary remand or filing a dispositive motion within 45 days from the date of

22   service of the administrative record by defendant. Plaintiff was warned that failure to comply

23   may result in dismissal of this action for lack of prosecution and failure to comply with court

24   rules and orders. See Local Rule 110. A review of the docket reflects that the answer and

25   certified administrative record were served on November 13, 2018. To date, more than 45

26   days have elapsed and plaintiff has not complied.

27   ///

28   ///
                                                       1
 1                  Plaintiff shall show cause in writing, within 30 days of the date of this order, why

 2   this action should not be dismissed for failure to seek voluntary remand or file a dispositive

 3   motion. The filing of either notice that plaintiff has sought a voluntary remand or plaintiff’s

 4   dispositive motion shall constitute a sufficient response. Plaintiff is again warned that failure to

 5   respond to this order may result in dismissal of the action for the reasons outlined above, as well

 6   as for failure to prosecute and comply with court rules and orders. See id.

 7                  IT IS SO ORDERED.

 8

 9

10   Dated: January 16, 2019
                                                           ____________________________________
11                                                         DENNIS M. COTA
12                                                         UNITED STATES MAGISTRATE JUDGE

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
